Citation Nr: 0306390	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  98-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a laminectomy and subdural hematoma at L3-
L5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from May 1943 to May 1945 
and from September 1950 to October 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1996 and September 1997 rating decision 
of the Regional Office (RO) in Los Angeles, California.  In 
September 2000, after adjudicating another issue then pending 
on appeal, the Board remanded the case to the RO for 
additional development and adjudicative action.  

In December 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).  

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

Accordingly, this case is remanded for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet.  App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice of requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


